Exhibit 10.19

AMENDMENT NO.1 TO

INVESTMENT ADVISORY AGREEMENT

BETWEEN

CORPORATE CAPITAL TRUST, INC.

AND

CNL FUND ADVISORS COMPANY

This Amendment No. 1 to Investment Advisory Agreement (this “Amendment”) is made
as of March 14, 2012, by and between CORPORATE CAPITAL TRUST, INC., a Maryland
corporation (the “Company”), and CNL FUND ADVISORS COMPANY, a Florida
corporation (the “Adviser”).

WHEREAS, the Company and the Adviser are parties to an Investment Advisory
Agreement dated as of March 18, 2011 (the “Agreement”) pursuant to which the
Company has retained the Adviser, and the Adviser has agreed, to provide
investment advisory services to the Company in the manner and on the terms and
conditions set forth therein; and

WHEREAS, in accordance with Section 12 of the Agreement, the Company and the
Adviser desire to amend the Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Adviser hereby
agree as follows:

1. Deletion of Listing Incentive Fee.

(a) The first sentence of Section 3(b) of the Agreement is hereby deleted in its
entirety and replaced with the following sentence:

The incentive fee will be divided into two parts: (1) a subordinated incentive
fee on income and (2) an incentive fee on capital gains.

(b) The last paragraph of Section 3(b) of the Agreement is hereby deleted in its
entirety.

2. Amendment to Definition of Pre-Incentive Fee Net Investment Income. The first
sentence of the definition of “pre-incentive fee net investment income,” as set
forth in the fourth bulleted item under Section 3(b) of the Agreement, is hereby
amended by inserting the words “and, effective from and after January 1, 2012,
excluding any Expense Support Payments (as defined in the Amended and Restated
Expense Support and Conditional Reimbursement Agreement among the Company, the
Adviser and KKR Asset Management LLC) and any reimbursement by the Company of
Expense Support Payments” immediately following the words “but excluding the
incentive fee” at the end of such sentence.

3. Full Force and Effect. Except as modified hereby, the Agreement shall remain
in full force and effect. The term “Agreement” used in the Agreement shall for
all purposes therein refer to the Agreement as amended by this Amendment.

4. Counterparts. This Amendment may be executed in more than one counterpart,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflict
of laws provisions.

[remainder of page blank; signatures follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

CORPORATE CAPITAL TRUST, INC. By:   /s/ Andrew A. Hyltin Name: Andrew A. Hyltin
Title: President and Chief Executive Officer

 

CNL FUND ADVISORS COMPANY By:   /s/ Paul S. Saint-Pierre Name: Paul S.
Saint-Pierre Title: Chief Financial Officer

 

2